            Case 2:21-mc-00125-JAM-AC Document 9 Filed 07/26/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           Case No.: 2:21-mc-00125-JAM-AC

12               Plaintiff,                              [PROPOSED] FINDINGS AND
                                                         RECOMMENDATIONS FOR FINAL ORDER
13                            v.                         OF GARNISHMENT (BANK, STOCKS OR
                                                         BROKERAGE ACCOUNTS)
14   SURJIT SINGH,
                                                         Criminal Case No.: 2:13-cr-00084-GEB
15               Defendant and Judgment Debtor.

16   EAST WEST BANK,
     (and its Successors and Assignees)
17
                 Garnishee
18

19          The Court, having reviewed its files and the United States of America’s Request for Findings and

20 Recommendations for Final Order of Garnishment (Bank, Stocks, or Brokerage Accounts), and good

21 cause appearing therefor, hereby recommends a final order of garnishment be granted.

22          Accordingly, IT IS RECOMMENDED that:

23          1.       The United States’ Request for Findings and Recommendations for Final Order of

24 Garnishment be GRANTED;

25          2.       Garnishee East West Bank be directed to liquidate and pay to the Clerk of the Court the

26 entire balance in the bank Account Number ***3560, within fifteen (15) days of the filing of the Final

27 Order;

28 ///


      FINDINGS AND RECOMMENDATIONS FOR                   1
      FINAL ORDER OF GARNISHMENT
            Case 2:21-mc-00125-JAM-AC Document 9 Filed 07/26/21 Page 2 of 2

 1          3.     Payment shall be made in the form of a cashier’s check, money order or company draft,

 2 made payable to the Clerk of the Court and delivered to the United States District Court, Eastern District

 3 of California, 501 I Street, Room 4-200, Sacramento, California 95814. The criminal docket number

 4 (2:13-cr-00084-GEB) shall be stated on the payment instrument.

 5          4.     The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the

 6 case, if necessary; and

 7          5.     This garnishment shall be terminated once the Garnishee makes its payment to the Clerk

 8 of the Court.

 9          These findings and recommendations are submitted to the United States District Judge assigned

10 to the case pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days after being served

11 with these findings and recommendations, any party may file written objections with the court and serve

12 a copy on all parties. Such a document should be captioned “Objections to Magistrate Judge’s Findings

13 and Recommendations.” Failure to file objections within the specified time may waive the right to

14 appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst,

15 951 F.2d 1153, 1156-57 (9th Cir. 1991).

16

17 Dated: July 23, 2021

18

19

20

21

22

23

24

25

26

27

28


      FINDINGS AND RECOMMENDATIONS FOR                  2
      FINAL ORDER OF GARNISHMENT
